Exhibit 10.45
AMENDED AND RESTATED AGREEMENT
THIS amended and restated Agreement made as of the 31st day of December, 2008,
by and between, Aqua America, Inc., a Pennsylvania corporation (“Aqua America”),
and Karl M. Kyriss (the “Executive”).
WHEREAS, the Executive is presently employed as an executive of Aqua America or
one of its Subsidiaries;
WHEREAS, Aqua America considers it essential to foster the employment of
well-qualified, key management personnel, and, in this regard, the board of
directors of Aqua America recognize that, as is the case with many publicly-held
corporations such as Aqua America, the possibility of a change of control of
Aqua America may exist and that such possibility, and the uncertainty and
questions which it may raise among management, may result in the departure or
distraction of key management personnel to the detriment of Aqua America;
WHEREAS, the board of directors of Aqua America have determined that appropriate
steps should be taken to reinforce and encourage the continued attention and
dedication of key members of management of Aqua America and its Subsidiaries to
their assigned duties without distraction in the face of potentially disturbing
circumstances arising from the possibility of a change of control of Aqua
America, although no such change is now contemplated; and
WHEREAS, in order to induce the Executive to remain in the employ of Aqua
America or its Subsidiaries, for which the Executive provides key executive
services, Aqua America previously entered into an Agreement to provide the
Executive with certain compensation in the event Executive’s employment is
terminated subsequent to a “Change in Control” (as defined in Section 1 hereof)
of Aqua America as a cushion against the financial and career impact on the
Executive of any such Change in Control (the “Prior Change in Control
Agreement”); and
WHEREAS, the Company and Executive desire to amend and restate the Prior Change
in Control Agreement at this time to comply with the requirements of section
409A of the Internal Revenue Code of 1986, as amended, and the final regulations
issued thereunder.

 

 



--------------------------------------------------------------------------------



 



NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements hereinafter set forth and intending to be legally bound hereby, the
parties hereto agree as follows effective January 1, 2009:
1. Definitions. For all purposes of this Agreement, the following terms shall
have the meanings specified in this Section unless the context clearly otherwise
requires:
(a) “Affiliate” and “Associate” shall have the respective meanings ascribed to
such terms in Rule 12b-2 of the General Rules and Regulations under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”).
(b) “Base Compensation” shall mean the Executive’s current base annual salary,
plus the greater of the Executive’s target bonus for the year in which the
Executive incurs a Termination of Employment, or the last actual bonus paid to
the Executive under the Annual Cash Incentive Compensation Plan (or any
successor plan maintained by Aqua America), in all capacities with Aqua America
and its Subsidiaries or Affiliates. The Executive’s Base Compensation shall be
determined prior to reduction for salary deferred by the Executive under any
deferred compensation plan of Aqua America and its Subsidiaries or Affiliates,
or otherwise.
(c) A Person shall be deemed the “Beneficial Owner” of any securities: (i) that
such Person or any of such Person’s Affiliates or Associates, directly or
indirectly, has the right to acquire (whether such right is exercisable
immediately or only after the passage of time) pursuant to any agreement,
arrangement or understanding (whether or not in writing) or upon the exercise of
conversion rights, exchange rights, rights, warrants or options, or otherwise;
provided, however, that a Person shall not be deemed the “Beneficial Owner” of
securities tendered pursuant to a tender or exchange offer made by such Person
or any of such Person’s Affiliates or Associates until such tendered securities
are accepted for payment, purchase or exchange; (ii) that such Person or any of
such Person’s Affiliates or Associates, directly or indirectly, has the right to
vote or dispose of or has “beneficial ownership” of (as determined pursuant to
Rule 13d-3 of the General Rules and Regulations under the Exchange Act),
including without limitation pursuant to any agreement, arrangement or
understanding, whether or not in writing; provided, however, that a Person shall
not be deemed the “Beneficial Owner” of any security under this clause (ii) as a
result of an oral or written agreement, arrangement or understanding to vote
such security if such agreement, arrangement or understanding (A) arises solely
from a revocable proxy given in response to a public proxy or consent
solicitation made pursuant to, and in accordance with, the applicable provisions
of the General Rules and Regulations under the Exchange Act, and (B) is not then
reportable by such Person on Schedule 13D under the Exchange Act (or any
comparable or successor report); or (iii) that are beneficially owned, directly
or indirectly, by any other Person (or any Affiliate or Associate thereof) with
which such Person (or any of such Person’s Affiliates or Associates) has any
agreement, arrangement or understanding (whether or not in writing) for the
purpose of acquiring, holding, voting (except pursuant to a revocable proxy as
described in the proviso to clause (ii) above) or disposing of any voting
securities of Aqua America; provided, however, that nothing in this Section 1(c)
shall cause a Person engaged in business as an underwriter of securities to be
the “Beneficial Owner” of any securities acquired through such Person’s
participation in good faith in a firm commitment underwriting until the
expiration of forty days after the date of such acquisition.

 

-2-



--------------------------------------------------------------------------------



 



(d) “Board” shall mean the board of directors of Aqua America.
(e) “Cause” shall mean 1) misappropriation of funds, 2) habitual insobriety or
substance abuse, 3) conviction of a crime involving moral turpitude, or 4) gross
negligence in the performance of duties, which gross negligence has had a
material adverse effect on the business, operations, assets, properties or
financial condition of Aqua America or its Subsidiaries and Affiliates.
(f) “Change in Control” shall mean:
(i) any Person (including any individual, firm, corporation, partnership or
other entity except Aqua America, any subsidiary of Aqua America, any employee
benefit plan of Aqua America or of any subsidiary, or any Person or entity
organized, appointed or established by Aqua America for or pursuant to the terms
of any such employee benefit plan), together with all Affiliates and Associates
of such Person, shall become the Beneficial Owner in the aggregate of 20% or
more of the Common Stock of Aqua America then outstanding;
(ii) during any twenty-four month period, individuals who at the beginning of
such period constitute the Board cease for any reason to constitute a majority
thereof, unless the election, or the nomination for election by Aqua America’s
shareholders, of at least seventy-five percent of the directors who were not
directors at the beginning of such period was approved by a vote of at least
seventy-five percent of the directors in office at the time of such election or
nomination who were directors at the beginning of such period; or
(iii) there occurs a sale of 50% or more of the aggregate assets or earning
power of Aqua America and its subsidiaries, or its liquidation is approved by a
majority of its shareholders or Aqua America is merged into or is merged with an
unrelated entity such that following the merger the shareholders of Aqua America
no longer own more than 50% of the resultant entity.

 

-3-



--------------------------------------------------------------------------------



 



Notwithstanding anything in this subsection 1(f) to the contrary, a Change in
Control shall not be deemed to have taken place under clause (f)(i) above if
(i) such Person becomes the beneficial owner in the aggregate of 20% or more of
the Common Stock of Aqua America then outstanding as a result, in the
determination of a majority of those members of the Board of Directors of Aqua
America in office prior to the acquisition, of an inadvertent acquisition by
such Person if such Person, as soon as practicable, divests itself of a
sufficient amount of its Common Stock so that it no longer owns 20% or more of
the Common Stock then outstanding, or (ii) such Person becomes the beneficial
owner in the aggregate of 20% or more of the Common Stock of Aqua America
outstanding as a result of an acquisition of common stock by Aqua America which,
by reducing the number of common stock outstanding, increases the proportionate
number of shares of common stock beneficially owned by such Person to 20% or
more of the shares of common stock then outstanding; provided, however that if a
Person shall become the beneficial owner of 20% or more of the shares of common
stock then outstanding by reason of common stock purchased by Aqua America and
shall, after such share purchases by Aqua America become the beneficial owner of
any additional shares of common stock, then the exemption set forth in this
clause shall be inapplicable.
(g) “Equity Compensation Plan” shall mean Aqua America’s 1994 and 2004 Equity
Compensation Plan, and its predecessors and successors.
(h) “Good Reason Termination” shall mean, except as otherwise provided in the
last paragraph of this subsection (h), a Termination of Employment as a result
of one or more of the following events, without the Executive’s written consent
to the event:
(i) any action or inaction that constitutes a material breach by Aqua America
(or any successor thereto) of this Agreement;
(ii) a material diminution of the authority, duties or responsibilities of the
Executive held immediately prior to the Change in Control;
(iii) a material diminution in the Executive’s base salary, which, for purposes
of this Agreement, means a reduction in base salary of ten (10) percent or more
that does not apply generally to all executive officers of Aqua America; or
(iv) a material change in the geographic location at which the Executive must
perform services under this Agreement, which, for purposes of this Agreement,
means a requirement that the Executive be based at any office or location which
is located more than fifty (50) miles from the Executive’s primary place of
employment immediately prior to the Change in Control on other than on a
temporary basis (less than 6 months).
(v) A material diminution in the authority, duties, or responsibilities of the
supervisor to whom the service provider is required to report, including a
requirement that a service provider report to a corporate officer or employee
instead of reporting directly to the board of directors of a corporation (or
similar governing body with respect to an entity other than a corporation).
(vi) A material diminution in the budget over which the service provider retains
authority.

 

-4-



--------------------------------------------------------------------------------



 



A Termination of Employment after any of the foregoing events shall be a Good
Reason Termination only if the Executive provides written notice to Aqua America
of the existence of such event within ninety (90) days after the initial
occurrence of such event, and Aqua America fails to remedy the event within
thirty (30) days following the receipt of such notice.
(i) “Normal Retirement Date” shall mean the first day of the calendar month
coincident with or next following the Executive’s 65th birthday.
(j) “Subsidiary” shall mean any corporation in which Aqua America, directly or
indirectly, owns at least a 50% interest or an unincorporated entity of which
Aqua America, directly or indirectly, owns at least 50% of the profits or
capital interests.
(k) “Termination Date” shall mean the date of receipt of the Notice of
Termination described in Section 2 hereof or any later date specified therein,
as the case may be.
(l) “Termination of Employment” shall mean the involuntary termination of the
Executive’s actual employment relationship with Aqua America and any of it
Subsidiaries that actually employs the Executive.
2. Notice of Termination. Any Termination of Employment following a Change in
Control shall be communicated by a Notice of Termination to the other party
hereto given in accordance with Section 14 hereof. For purposes of this
Agreement, a “Notice of Termination” means a written notice which (i) indicates
the specific provision in this Agreement relied upon, (ii) briefly summarizes
the facts and circumstances deemed to provide a basis for the Executive’s
Termination of Employment under the provision so indicated, and (iii) if the
Termination Date is other than the date of receipt of such notice, specifies the
Termination Date (which date shall not be more than 15 days after the giving of
such notice for a termination other than a Good Reason Termination, or, in the
event of a Good Reason Termination, not more than 15 days after the end of the
cure period.)

 

-5-



--------------------------------------------------------------------------------



 



3. Severance Compensation upon Termination. Subject to the provisions of
Section 11 and Section 23 hereof, in the event of the Executive’s involuntary
Termination of Employment for any reason other than Cause or in the event of a
Good Reason Termination, in either event within two years after a Change in
Control, Aqua America shall pay to the Executive, upon the execution of a
release in the form required by Aqua America of its terminating executives prior
to the Change in Control, a single lump sum cash payment in an amount equal to
two (2) times the Executive’s Base Compensation, plus a pro-rata share of the
Executive’s target bonus Executive under the Annual Cash Incentive Compensation
Plan (or any successor plan maintained by Aqua America) based on the portion of
the calendar year elapsed at the time of the Executive’s Termination of
Employment, subject to required employment taxes and deductions. Such payment
shall be made to the Executive within 60 days following the Executive’s
Termination of Employment.
4. Other Payments and Benefits. The payment due under Section 3 hereof shall be
in addition to and not in lieu of any payments or benefits, due to the Executive
under any other plan, policy or program of Aqua America, and its Subsidiaries or
Affiliates; provided, however, that an Executive shall not be eligible for
benefits under any severance or stay-on bonus plan maintained by Aqua America,
or any of its Subsidiaries or Affiliates, if the Executive is entitled to
receive benefits under this Agreement as a result of a Termination of Employment
within two years following a Change in Control. In addition, if the Executive is
entitled to a payment under Section 3 hereof, the Executive shall be entitled to
(a) an amount equal to (i) twenty-four (24) months of the COBRA rate in effect
at the Executive’s Termination of Employment, plus (ii) an additional amount
which, after reduction for applicable income and employment taxes owed with
respect to such additional amount, equals the income and employment taxes
payable with respect to the amount described in clause (i), which shall be paid
in a single lump sum at the time the benefit under Section 3 is paid; and
(b) fully-paid executive level reasonable outplacement services from the
provider or the Executive’s choice for six (6) months following the Termination
Date. All reimbursements paid to the Executive for purposes of outplacement
services shall be made or provided in accordance with Treas. Reg.
§1.409A-1(b)(9)(v)(A).
5. Trust Fund. Aqua America sponsors an irrevocable trust fund pursuant to a
trust agreement to hold assets to satisfy its obligations to the Executive under
this Agreement. Funding of such trust fund shall be subject to the discretion of
Aqua America’s President, as set forth in the agreement pursuant to which the
fund has been established.

 

-6-



--------------------------------------------------------------------------------



 



6. Enforcement.
(a) In the event that Aqua America shall fail or refuse to make payment of any
amounts due the Executive under Sections 3 and 4 hereof within the respective
time periods provided therein, Aqua America shall pay to the Executive, in
addition to the payment of any other sums provided in this Agreement, interest,
compounded daily, on any amount remaining unpaid from the date payment is
required under Section 3 or 4, as appropriate, until paid to the Executive, at
the rate from time to time announced by PNC Bank , or its successor, as its
“prime rate” plus 1%, each change in such rate to take effect on the effective
date of the change in such prime rate.
(b) It is the intent of the parties that the Executive not be required to incur
any expenses associated with the enforcement of his rights under this Agreement
by arbitration, litigation or other legal action because the cost and expense
thereof would substantially detract from the benefits intended to be extended to
the Executive hereunder. Accordingly, Aqua America shall pay the Executive the
amount necessary to reimburse the Executive in full for all reasonable expenses
(including all attorneys’ fees and legal expenses) incurred by the Executive in
enforcing any of the obligations of Aqua America under this Agreement within
five business days following the Executive’s request for the reimbursement.
7. No Mitigation. The Executive shall not be required to mitigate the amount of
any payment or benefit provided for in this Agreement by seeking other
employment or otherwise, nor shall the amount of any payment or benefit provided
for herein be reduced by any compensation earned by other employment or
otherwise.
8. Non-exclusivity of Rights. Nothing in this Agreement shall prevent or limit
the Executive’s continuing or future participation in or rights under any
benefit, bonus, incentive or other plan or program provided by Aqua America, or
any of its Subsidiaries or Affiliates, and for which the Executive may qualify.
Notwithstanding any provision of this Agreement to the contrary, an Executive
shall not be eligible for benefits under any severance or stay-on bonus plan
maintained by Aqua America, or any of its Subsidiaries or Affiliates, if the
Executive is entitled to receive benefits under this Agreement as a result of a
Termination of Employment within two years following a Change in Control. The
provisions of this Agreement may require a variance from the terms and
conditions of certain compensation or bonus plans under circumstances where such
plans would not provide for payment thereof in order to obtain the maximum
benefits for the Executive. It is the specific intention of the parties that the
provisions of this Agreement shall supersede any provisions to the contrary in
such plans, and such plans shall be deemed to have been amended to correspond
with this Agreement without further action by Aqua America.

 

-7-



--------------------------------------------------------------------------------



 



9. No Set-Off. Aqua America’s obligation to make the payments provided for in
this Agreement and otherwise to perform its obligations hereunder shall not be
affected by any circumstances, including, without limitation, any set-off,
counterclaim, recoupment, defense or other right which Aqua America, or any of
its Subsidiaries or Affiliates may have against the Executive or others.
10. Taxes. Any payment required under this Agreement shall be subject to all
requirements of the law with regard to the withholding of taxes, filing, making
of reports and the like, and Aqua America shall use its best efforts to satisfy
promptly all such requirements.
11. Certain Reduction of Payments.
(a) In the event that it shall be determined that any payment or distribution in
the nature of compensation (within the meaning of section 280G(b)(2) of the
Code) to or for the benefit of the Executive, whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise (a “Payment”), would constitute an “excess parachute payment” within
the meaning of section 280G of the Code, the aggregate present value of the
Payments under the Agreement shall be reduced (but not below zero) to the
Reduced Amount (defined below), provided that the reduction shall be made only
if the Accounting Firm (described below) determines that the reduction will
provide the Executive with a greater net after-tax benefit than would no
reduction. The “Reduced Amount” shall be an amount expressed in present value
which maximizes the aggregate present value of Payments under this Agreement
without causing any Payment under this Agreement to be subject to the Excise Tax
(defined below), determined in accordance with section 280G(d)(4) of the Code.
The term “Excise Tax” means the excise tax imposed under section 4999 of the
Code, together with any interest or penalties imposed with respect to such
excise tax. The Company shall reduce the Payments under this Agreement by first
reducing Payments that are not payable in cash and then by reducing cash
Payments. Any Payment reductions made pursuant to this subsection (a) shall be
nondiscretionary and made in the manner that (i) least reduces economic value to
the Executive and (ii) amounts payable at different times with the same value
shall be reduced pro-rata. Only amounts payable under this Agreement shall be
reduced pursuant to this subsection (b). All determinations to be made under
this subsection (b) shall be made by an independent certified public accounting
firm selected by Aqua America immediately prior to the Change in Control (the
“Accounting Firm”), which shall provide its determinations and any supporting
calculations both to Aqua America and the Executive within 60 days of the Change
in Control. Any such determination by the Accounting Firm shall be binding upon
Aqua America and the Executive. All of the fees and expenses of the Accounting
Firm in performing the determinations referred to in this subsection (b) shall
be borne solely by Aqua America.

 

-8-



--------------------------------------------------------------------------------



 



(b) All of the fees and expenses of the Accounting Firm in performing the
determinations referred to in subsections (b) and (c) above shall be borne
solely by Aqua America. Aqua America agrees to indemnify and hold harmless the
Accounting Firm of and from any and all claims, damages and expenses resulting
from or relating to its determinations pursuant to subsections (b) and (c)
above, except for claims, damages or expenses resulting from the gross
negligence or willful misconduct of the Accounting Firm.
12. Term of Agreement. The term of this Agreement shall be indefinite until Aqua
America notifies the Executive in writing that this Agreement will not be
renewed at least sixty days prior to the proposed termination; provided,
however, that (i) after a Change in Control during the term of this Agreement,
this Agreement shall remain in effect until all of the obligations of the
parties hereunder are satisfied or have expired, and (ii) this Agreement shall
terminate if, prior to a Change in Control, the employment of the Executive with
Aqua America and its Subsidiaries, as the case may be, shall terminate for any
reason; provided, however, that if a Change in Control occurs within 18 months
after (a) the Executive’s termination incurred for any reason other than a
voluntary resignation or retirement (a Good Reason Termination shall not be
deemed voluntary) or termination for Cause or (b) the termination of this
Agreement, the Executive shall be entitled to all of the terms and conditions of
this Agreement as if the Executive’s termination had occurred on the date of the
Change in Control.
13. Successor Company. Aqua America shall require any successor or successors
(whether direct or indirect, by purchase, merger or otherwise) to all or
substantially all of the business and/or assets of Aqua America, by agreement in
form and substance satisfactory to the Executive, to acknowledge expressly that
this Agreement is binding upon and enforceable against the successor or
successors, in accordance with the terms hereof, and to become jointly and
severally obligated with Aqua America to perform this Agreement in the same
manner and to the same extent that Aqua America would be required to perform if
no such succession or successions had taken place. Failure of Aqua America to
notify the Executive in writing as to such successorship, to provide the
Executive the opportunity to review and agree to the successor’s assumption of
this Agreement or to obtain such agreement prior to the effectiveness of any
such succession shall be a breach of this Agreement. As used in this Agreement,
Aqua America means Aqua America and any successor or successors to its business
and/or assets, jointly and severally.

 

-9-



--------------------------------------------------------------------------------



 



14. Notice. All notices and other communications required or permitted hereunder
or necessary or convenient in connection herewith shall be in writing and shall
be delivered personally or mailed by registered or certified mail, return
receipt requested, or by overnight express courier service, as follows:
If to Aqua America, to:
Aqua America, Inc.
762 W. Lancaster Avenue
Bryn Mawr, PA 19010-3489
Attention: Chairman, Executive Compensation Committee
If to the Executive, to:
Karl M. Kyriss
or to such other names or addresses as Aqua America or the Executive, as the
case may be, shall designate by notice to the other party hereto in the manner
specified in this Section; provided, however, that if no such notice is given by
Aqua America following a Change in Control, notice at the last address of Aqua
America or to any successor pursuant to Section 13 hereof shall be deemed
sufficient for the purposes hereof. Any such notice shall be deemed delivered
and effective when received in the case of personal delivery, five days after
deposit, postage prepaid, with the U.S. Postal Service in the case of registered
or certified mail, or on the next business day in the case of overnight express
courier service.
15. Governing Law. This Agreement shall be governed by and interpreted under the
laws of the Commonwealth of Pennsylvania without giving effect to any conflict
of laws provisions.
16. Contents of Agreement, Amendment and Assignment. This Agreement supersedes
all prior agreements, including the Prior Change in Control Agreement, sets
forth the entire understanding between the parties hereto with respect to the
subject matter hereof, and cannot be changed, modified, extended or terminated
except upon written amendment executed by the Executive and Aqua America. The
provisions of this Agreement may require a variance from the terms and
conditions of certain compensation or bonus plans under circumstances where such
plans would not provide for payment thereof in order to obtain the maximum
benefits for the Executive. It is the specific intention of the parties that the
provisions of this Agreement shall supersede any provisions to the contrary in
such plans, and such plans shall be deemed to have been amended to correspond
with this Agreement without further action by Aqua America.

 

-10-



--------------------------------------------------------------------------------



 



17. No Right to Continued Employment. Nothing in this Agreement shall be
construed as giving the Executive any right to be retained in the employ of Aqua
America or any of its Subsidiaries.
18. Successors and Assigns. All of the terms and provisions of this Agreement
shall be binding upon and inure to the benefit of and be enforceable by the
respective heirs, representatives, successors and assigns of the parties hereto,
except that the duties and responsibilities of Aqua America hereunder shall not
be assignable in whole or in part.
19. Severability. If any provision of this Agreement or application thereof to
anyone or under any circumstances shall be determined to be invalid or
unenforceable, such invalidity or unenforceability shall not affect any other
provisions or applications of this Agreement which can be given effect without
the invalid or unenforceable provision or application.
20. Remedies Cumulative; No Waiver. No right conferred upon the Executive by
this Agreement is intended to be exclusive of any other right or remedy, and
each and every such right or remedy shall be cumulative and shall be in addition
to any other right or remedy given hereunder or now or hereafter existing at law
or in equity. No delay or omission by the Executive in exercising any right,
remedy or power hereunder or existing at law or in equity shall be construed as
a waiver thereof.
21. Miscellaneous. All section headings are for convenience only. This Agreement
may be executed in several counterparts, each of which is an original. It shall
not be necessary in making proof of this Agreement or any counterpart hereof to
produce or account for any of the other counterparts.
22. Arbitration. In the event of any dispute under the provisions of this
Agreement other than a dispute in which the sole relief sought is an equitable
remedy such as an injunction, the parties shall be required to have the dispute,
controversy or claim settled by arbitration in Bryn Mawr, Pennsylvania, in
accordance with the National Rules for the Settlement of Employment Disputes of
the American Arbitration Association, before one arbitrator who shall be an
executive officer or former executive officer of a publicly traded corporation,
selected by the parties. Any award entered by the arbitrator shall be final,
binding and nonappealable and judgment may be entered thereon by either party in
accordance with applicable law in any court of competent jurisdiction. This
arbitration provision shall be specifically enforceable. The arbitrator shall
have no authority to modify any provision of this Agreement or to award a remedy
for a dispute involving this Agreement other than a benefit specifically
provided under or by virtue of the Agreement. Aqua America shall be responsible
for all of the fees of the American Arbitration Association and the arbitrator
and any expenses relating to the conduct of the arbitration (including
reasonable attorneys’ fees and expenses).

 

-11-



--------------------------------------------------------------------------------



 



23. Section 409A of the Code.
(a) Compliance. This Agreement shall be interpreted to avoid any penalty
sanctions under section 409A of the Code. If any payment or benefit cannot be
provided or made at the time specified herein without incurring sanctions under
section 409A, then such benefit or payment shall be provided in full at the
earliest time thereafter when such sanctions will not be imposed. For purposes
of section 409A of the Code, all payments to be made upon a Termination of
Employment under this Agreement may only be made upon a “separation from
service” under section 409A of the Code, each payment made under this Agreement
shall be treated as a separate payment and the right to a series of installment
payments under this Agreement is to be treated as a right to a series of
separate payments. In no event shall the Executive, directly or indirectly,
designate the calendar year of any payments to be made to him under this
Agreement. All reimbursements and in-kind benefits provided under this Agreement
shall be made or provided in accordance with the requirements of Treas. Reg.
§1.409A-3(i)(1)(iv), including, where applicable, the requirement that (i) any
reimbursement is for expenses incurred during the Executive’s lifetime (or
during a shorter period of time specified in this Agreement), (ii) the amount of
expenses eligible for reimbursement, or in-kind benefits provided, during a
calendar year may not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other calendar year, (iii) the reimbursement of
an eligible expense will be made on or before the last day of the calendar year
following the year in which the expense is incurred, and (iv) the right to
reimbursement or in-kind benefits is not subject to liquidation or exchange for
another benefit.
(b) Payment Delay. To the maximum extent permitted under section 409A of the
Code, severance payments payable under this Agreement are intended to comply
with the “short-term deferral exception” under Treas. Reg. §1.409A-1(b)(4), and
any remaining amount is intended to comply with the “separation pay exception”
under Treas. Reg. §1.409A-1(b)(9)(iii); provided, however, any amount payable to
the Executive during the six-month period following the Executive’s Termination
of

 

-12-



--------------------------------------------------------------------------------



 



Employment that does not qualify within either of the foregoing exceptions and
is deemed as deferred compensation subject to the requirements of section 409A
of the Code, then such amount shall hereinafter be referred to as the “Excess
Amount.” If at the time of the Executive’s Termination of Employment, the
Executive is a “specified employee” (as defined in section 409A of the Code and
determined in the sole discretion of Aqua America in accordance with Aqua
America’s “specified employee” determination policy), then Aqua America shall
postpone the commencement of the payment of the portion of the Excess Amount
that is payable within the six-month period following the Executive’s
Termination of Employment for six months following the Executive’s Termination
of Employment. The delayed Excess Amount shall be paid in a lump sum to the
Executive within thirty (30) days following the date that is six (6) months
following the Executive’s Termination of Employment, and any amount payable to
the Executive after the expiration of such six (6) month period under this
Agreement shall continue to be paid to the Executive in accordance with the
terms of this Agreement. If the Executive dies during such six-month period and
prior to the payment of the portion of the Excess Amount that is required to be
delayed on account of section 409A of the Code, such Excess Amount shall be paid
to the personal representative of the Executive’s estate within thirty (30) days
after the Executive’s death, and any amounts not delayed shall be paid to the
personal representative of the Executive’s estate in accordance with the terms
of this Agreement.
IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Agreement as of the date first above written.

       
ATTEST:
  AQUA AMERICA, INC.
 
     
/s/ Maria Gordiany
 
  By  /s/ Roy H. Stahl
 
 
Secretary
     
 
     
 
  EXECUTIVE
 
     
/s/ Joy Ellen Ambrogio
 
  /s/ Karl Kyriss
 
 
Witness
     

 

-13-